UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF COLUMBIA




 KEVIN WEST,
                                                      Civil Action No. 05-1339-BJR
          Plaintiff,

                 v.
                                                      MEMORANDUM ORDER DENYING
                                                      PLAINTIFF’S MOTION FOR
 JOHN POTTER, POSTMASTER GENERAL,
                                                      ATTORNEY’S FEES.
          Defendant.



         Plaintiff Kevin West files this Motion for attorney’s fees incurred in bringing an appeal

of a previous attorneys’ fees award, which stemmed from a discrimination case against

Defendant John Potter, then-Postmaster General of the U.S. Postal Service. Because the Motion

was not timely filed, it is denied.

    I.      Procedural Background

         Plaintiff brought this case in July 2005, alleging that he had faced race-based

employment discrimination and retaliation at the U.S. Postal Service. On March 14, 2008, a jury

returned a verdict for West. After the Court awarded attorney’s fees to Plaintiff, Plaintiff

successfully appealed the calculation of those fees to the D.C. Circuit. Following the D.C.

Circuit’s Mandate, the Court on March 24, 2014 issued an Order setting a revised amount of

attorney’s fees to be paid by Defendant. Two weeks later, Plaintiff filed a Motion to Modify the

Court’s March 24th Order, and that motion was denied on November 10, 2014. On December

26, 2015, Plaintiff filed the instant motion, asking the Court to make an additional award of




                                                  1
attorney’s fees, for those fees incurred in bringing the appeal of the original attorney’s fees

award.

   II.     Discussion

   Plaintiff brings this Motion under the Civil Rights Act of 1964, which grants courts

discretion to award “a reasonable attorney’s fee” to the prevailing party in a case brought under

the Act. See 42 U.S.C. § 2000e-5(k). The Act does not provide a timing schedule for attorney’s

fees motions. See id. Federal Rule of Civil Procedure 54 instructs that, unless a statute or court

order provides otherwise, a motion for attorney’s fees must “be filed no later than 14 days after

the entry of judgment.” Fed. R. Civ. Pr. 54(d)(2)(B)(i). A court may, however, extend the time

period “if the party has failed to act because of excusable neglect.” Fed. R. Civ. Pr. 6(b)(1)(B).

   This Court filed its Order on remand from the D.C. Circuit on March 24, 2014 and filed a

subsequent order on November 10, 2014 denying Plaintiff’s Motion to Modify the March 24th

Order. Plaintiff filed his motion on December 26, 2015. Even accepting the November 10th

Order—the last item on the docket before the instant motion—as the triggering event for the 14-

day time limit, Plaintiff’s motion is 397 days late.

   Plaintiff asserts that his tardiness is excused by good cause, citing his efforts to negotiate

with Defendant, the illness of Plaintiff’s counsel’s child, and the retirement of Defendant’s

counsel. While the Court is sympathetic to these circumstances, it was Plaintiff’s responsibility

to notify the Court of any need for an extension of time. Time limitations on motions for

attorney’s fees are “designed, like a statute of limitations, to promote the finality of closed cases

and prevent disputes about stale facts by ‘afford[ing] an opportunity for the court to resolve fee

disputes shortly after trial, while the services performed are freshly in mind.’” Mobley v. Dep't

of Homeland Sec., 908 F. Supp. 2d 42, 45 (D.D.C. 2012) (quoting Fed. R. Civ. P. 54 Advisory



                                                  2
Comm. Note (1993 Amendments)) (alterations in Mobley). Moreover, “[t]he rule does not

require that the motion be supported at the time of filing with the evidentiary material bearing on

the fees…What is required is the filing of a motion sufficient to alert the adversary and the court

that there is a claim for fees, and the amount of such fees (or a fair estimate).” Fed. R. Civ. P. 54

Advisory Comm. Note (1993 Amendments). Plaintiff could have requested an extension or

simply filed a brief motion estimating the fees incurred. Plaintiff may not, however, wait more

than a year before alerting Defendant and the Court of his request. As such, Plaintiff has failed

to show good cause, and the motion is denied as untimely.

   III.      Conclusion & Order

          For the reasons set forth above, it is ORDERED that Plaintiff ‘s Motion for Attorney’s

Fees (Doc. No. 195) is DENIED.

          Signed this 12th Day of August, 2016.




                                                      BARBARA J. ROTHSTEIN
                                                      UNITED STATES DISTRICT JUDGE




                                                  3